DETAILED ACTION
Applicant’s response of 3/16/2022 have been entered and considered. Upon entering amendment, claims 1 and 15 have been amended. Claims 1-15 remain pending with claims 2-8, 12-13 withdrawn.
Response to Arguments
Applicant’s arguments with respect to the newly amended language of claim(s) 1, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is further noted that the amended language of claims 1 and 15 is broader than what the applicant is arguing. For instance, claims 1 and 15 recite “primary coils configured to deliver electrical power”- this configuration is found in Keeling’s primary coil and newly cited Ogawa’s coils are “power transmission resonators”. Ogawa’s coil that reduces leakage of magnetic flux has the same structure and emits “electrical power” out into space. The claim does not recite the power transmitting coil that was once selected to transmit power according to the secondary coil’s position is then selected to reduce leakage of magnetic flux and the previously selected primary coil to reduce flux leakage is now selected as a transmitter coil in accordance with the secondary coil’s position. In other words, the claim does not require that all primary coils does both jobs (transmitting power and flux leakage) and that the controller switches between them during use as vehicle travels on the road.
See below for further analysis of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1).
Regarding Claim 1,
Keeling (fig.4) teaches a contactless power feeding apparatus (400) which feeds electrical power to a traveling vehicle (405) in a contactless mode comprising:
a plurality of primary coils (pars [38-40], 415a-415r; plurality of primary coils in 415a-415r) which are mounted on a road (410, par [38]), each of the plurality of primary coils being configured to deliver electrical power to a secondary coil (406) installed in the traveling vehicle (405, par [39]; each primary coil is “configured to”/have the ability to deliver power to the secondary coil); and
a power feed controller (445 and/or 425) which selects one of the primary coils as a power transmitting coil (i.e. selecting one of the primary coils in 415a-415r) to achieve delivery of electrical power from the power transmitting coil to the secondary coil installed in the vehicle (pars [39, 48]; selecting/ activating one of the primary coils as a transmitting coil to deliver power to a the secondary coil in the vehicle at the appropriate time when the vehicle is above the respective primary coil).
Keeling does not explicitly disclose wherein the power feed controller works to select one of the primary coils, which is not used in delivering electrical power to the secondary coil, as 
Ogawa, however, teaches to select one of the primary coils (142), which is not used in delivering electrical power to the secondary coil (par [71]; 142 not used for power transmission), as a selected primary and uses the selected primary coil to reduce a leakage of magnetic flux resulting from the excitation of the power transmitting coil (141, pars [71-75]; the selected primary coil 142, not used in delivering power to the secondary coil (because 141 is delivering power), reduces a leakage of magnetic flux resulting from excitation of transmitting coil 141)). 
Thus, the combination teaches when Keeling the power feed controller selects one primary coil to serve as power transmitting coil, it will obviously select a primary coil proximate to the power transmitting coil to reduce leakage of the magnetic flux resulting from the power transmitting coil.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the teachings of Keeling to that of Ogawa in order to diminish the unnecessary leakage of magnetic flux and thereby supply power to the secondary coil more efficiently.
Examiner Note: See the remarks made in the response to arguments with respect to the breadth of the language in claim 1. 
Claims 9-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1) in further view of English machine translation of applicant cited Inoue et al. (JP H06-29128 A).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1. 

Inoue (fig.5), however, teaches it is known in the art for coils (B) to be equipped with magnetic yokes (magnetic yokes Yb) which have a plurality of cut-out portions (items 16; cut-out portions read on by spacings 16) arranged at a constant pitch in a direction in which the coils (B) are arrayed (see fig.5, pars [35-36]; the cut-out portions 16 are arranged at a constant pitch/interval in a direction in which the coils B are arrayed).
Thus, the combination teaches equipping the modified primary coils of Keeling with magnetic yokes that have a plurality of cut-output portions arranged at a constant pitch/interval in a direction in which the modified primary coils are arrayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Inoue in order to suppress leakage of magnetic flux to adjacent coils via the magnetic yokes and magnetic efficiency is thereby improved. Furthermore, magnetic yokes are well-known in the art to optimize magnetic flux density and are therefore desirable.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches wherein the primary coils are arranged at a middle between magnetic poles created by the excitation of the primary coils (modified Keeling teaches the primary coils and their arrayed arrangement and Inoue, fig.5, pars [35-36] teaches the coils B are arranged at a middle between the legs of the yokes B. Thus, the combination teaches when modified primary coils are excited, magnetic poles are created on each side of the legs of the yokes and the coils would be arranged between them. Note: claim 10 does not recite any structure that further narrows the structure 
Regarding Claim 14,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches wherein the primary coils are arranged at a pitch compared to that of the cut-out portions (Keeling, see rejection of claim 1, Ogawa, pars [71-75], Inoue, see fig.5; the coils B are arranged at a particular pitch/interval from each other compared to the pitch of the cut-out portions 16. Thus, the combination teaches the modified primary coils are arranged at a particular pitch/interval from each other compared to the pitch of the cut-out portions 16).
The combination does not explicitly disclose the pitch at which the primary coils are arranged is two times that of the cut-out portions; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the primary coils arranged at a pitch two times that of the cut-out portion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1) in further view of English machine translation of applicant cited Inoue et al. (JPH06-29128 A) as applied to claim 9 and in further view of Faley et al. (2017/0069415 A1).
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 9 and Inoue (fig.5) further teaches the cut-out portions (16) are formed so that there is an inherent total permeability of each of the magnetic yokes (Yb) including the spacings (16). 
The combination does not explicitly disclose that yokes have a permeability.

Thus, the combination teaches that each yoke including the spacings between each yoke would have a total permeability.
Thus, it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have arranged and selected the cut-out portions/spacings 16 between the magnetic yokes (Yb) so that a total permeability of the magnetic yokes including the cut-out portions is less than 100; since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, selecting the cut-out portions/spacings 16 in Inoue so that the total permeability of the magnetic yokes Yb with their spacings is less than 100 is an obvious matter of design choice that is normally selected by the person skilled in the art in accordance to the system’s intended design.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (2015/0298559 A1) in view of Ogawa et al. (2017/0264142 A1) in further view of Keeling et al. (2019/0140481 A1) hereinafter referred to as Keeling ‘481.
Regarding Claim 15,
Keeling (fig.4) teaches a contactless power feeding system (400) which uses a plurality of primary coils (pars [38-40], 415a-415r; plurality of primary coils in 415a-415r) mounted on a road (410, par [38]) and a secondary coil (par [43]; secondary coil inside 406) installed in a vehicle (405), each of the plurality of primary coils being configured to deliver electrical power to the vehicle in a contactless mode during traveling of the vehicle (405, pars [39, 48]; each primary coil is “configured to”/have the ability to deliver power to the vehicle) comprising:

Keeling does not explicitly disclose wherein at least one of a first operation and a second operation is executed (i.e. either one of a first operation or a second operation and not both), the first operation being performed by the power feed controller to use one of the primary coils  which is not used in delivering the electrical power to reduce a leakage of magnetic flux arising from excitation of the power transmitting coil, the second operation being performed by the control device to create a flow of electrical current through the secondary coil when the secondary coil is not receiving the electrical power to reduce the leakage of magnetic flux arising from the excitation of the power transmitting coil.
Ogawa, however, teaches wherein at least one of a first operation is executed, the first operation being performed to use one of the primary coils (142), which is not used in delivering electrical power (par [71]; 142 not used for power transmission) to reduce a leakage of magnetic flux resulting from the excitation of the power transmitting coil (141, pars [71-75]; the primary coil 142, not used in delivering power/power transmission, reduces a leakage of magnetic flux resulting from excitation of transmitting coil 141)). 
Thus, the combination teaches when Keeling’s power feed controller selects one primary coil to serve as power transmitting coil, it will obviously select a primary coil proximate to the power transmitting coil not used in power transmission to reduce leakage of the magnetic flux resulting from the power transmitting coil.

The combination does not explicitly disclose a control device which controls operation of the secondary coil. 
Keeling’481 (fig.12), however, teaches it is known in the art to use a control device (1282) which controls operation of the secondary coil (538, par [131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Keeling ‘481 in order to improve the efficiency of the secondary coil by adjusting the current provided to the secondary coil.
Examiner Note: The claim recites “wherein at least one of a first operation and a second operation is executed…” The recitation of “at least one of” requires at least only one of the two operations to be executed and not both. This is further supported by applicant’s disclosure at par [0082] which describes both operations as alternatives.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836